                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA

vs.                                          Case No. 3:19cr122/ MCR

MICHAEL L. PEEL
_________________________________________________________________

                    REPORT AND RECOMMENDATION
                     CONCERNING PLEA OF GUILTY

      The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed.

R. Crim. P., and has entered a plea of guilty to Counts I through VII of the

Indictment. After cautioning and examining the Defendant under oath concerning

each of the subjects mentioned in Rule 11, I determined that the guilty plea was

knowing and voluntary, and that the offenses charged are supported by an

independent basis in fact containing each of the essential elements of such offenses.

I therefore recommend that the plea of guilty be accepted and that the Defendant be

adjudicated guilty and have sentence imposed accordingly.

Dated:       January 28, 2020


                                /s/ Charles J. Kahn, Jr.
                                CHARLES J. KAHN, JR.
                                UNITED STATES MAGISTRATE JUDGE
                                                                             Page 2 of 2

                                      NOTICE

      Objections to these proposed findings and recommendations must be filed
within twenty four (24) hours after being served a copy thereof. Any different
deadline that may appear on the electronic docket is for the court=s internal use only,
and does not control. A copy of objections shall be served upon all other parties. If
a party fails to object to the magistrate judge's findings or recommendations as to any
particular claim or issue contained in a report and recommendation, that party
waives the right to challenge on appeal the district court's order based on the
unobjected-to factual and legal conclusions. See 11th Cir. Rule 3-1; 28 U.S.C. ' 636.




Case No.: 3:19cr122/MCR
